Citation Nr: 1738207	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a urinary disorder

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for neuropathy of the extremities.  

7.  Entitlement to service connection for a circulatory disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  He was awarded, in pertinent part, the Combat Infantry Badge and Army Commendation Medal with Device.  He had subsequent service in the Army Reserve.   

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of service connection for an acquired psychiatric disorder, a urinary disorder, and a circulatory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A service-connectable eye disorder has not been present during the period of the claim, and there is no evidence of disease or injury of the eye during service.

2.  The Veteran has not had a stomach disorder during the period of the claim.   

3.  A kidney disorder was not incurred in active service and is not related to service.

4.  Neuropathy was not incurred in active service and is not related to service.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

3.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

4.  The criteria for service connection for neuropathy of the extremities have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, and the Veteran has been notified of the unavailability of the service treatment and examination records from his active duty Army service.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The record does not include VA medical findings addressing the claims.  However, the Board finds a remand for examination and/or opinion is not required.  As discussed below, the Board finds there is no probative evidence of a current service-connectable eye or stomach disorder, no credible history of symptoms of a service-connectable eye or stomach disorder during and since service, and no probative evidence of link between service and the kidney disorder or neuropathy.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's appeal as to the issues decided herein..

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as neuropathy, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy is among the diseases specifically listed at 38 C.F.R. § 3.309(e).  Kidney cyst is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.

Refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  Service connection may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Eye Disorder

An October 1980 Reserve enlistment examination record reveals a diagnosis of myopic astigmatism.  Reserve examination records dated in September 1983, October 1987, and November 1992, reveal history of eye trouble but records dated in 1998, 2002, and 2005 reveal negative histories of eye trouble or loss of vision.  The October 1987 examination record also reports a history of trauma to the left occipital area of the head requiring stitches; the record does not suggest that the head trauma occurred during a period of active duty or inactive duty for training.  Post-service treatment records reveal no findings of an eye disorder and negative histories as to eye pain or visual change.  

Service connection is not warranted for an eye disorder.  There is no competent evidence of a service-connectable eye disorder or, as noted above, eye injury during service.  Postservice medical records reveal no diagnoses of an eye disorder or histories of eye abnormality, and the only historical diagnosis of record is that of refractive error.  As noted above, refractive error is not a disease or injury for purposes of VA compensation.  In the absence of evidence of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Stomach Disorder

An October 1987 Reserve examination record reveals a history of frequent indigestion.  Subsequent examination records reveal negative histories of frequent indigestion or heartburn, however, and all examination records reveal negative history of stomach trouble and normal clinical findings.  Post-service treatment records reveal no findings of a stomach disorder and negative histories as to gastrointestinal problems.  

The Board has carefully reviewed the evidence of record but finds no probative evidence of a stomach disorder during the period of the claim.  Although the Veteran reported frequent indigestion in 1987 during his Reserve service, subsequent medical records consistently reveal negative histories of indigestion or other stomach abnormality and normal clinical findings, and the records include no diagnosis or abnormal finding regarding the stomach.  Notably, the Veteran has not reported specific symptoms suggestive of a stomach disorder during the period of the claim.  Thus, the Board finds service connection is not warranted due to lack of a current disability.  
 
Kidney Disorder

Service treatment and examination records are negative for findings or histories indicative of a kidney disorder.  Post-service records reveal diagnosis of left renal cyst, first shown on sonogram in September 2007.   

Following a review of the evidence, the Board must conclude that service connection is not warranted for a kidney disorder, diagnosed as renal cyst.  Initially, the Board finds the evidence shows that the renal cyst was not present during active service.  Service treatment and examination record do not suggest the existence of renal cyst and it was first shown in 2007, more than 36 years after separation from active service and two years after discharge from Reserve service.  Furthermore, the Veteran has not reported the existence of any symptom currently attributed to the renal cyst during and since active duty and he has not claimed that the condition began during active service.  In this regard, the Board notes that the Veteran estimated that the condition began between "1969 and 2007" on his formal claim for service connection, which the Board finds does not indicate an onset during a period of active service.    

The Board further finds the probative evidence does not suggest that the renal cyst is related to service, including the Veteran's Vietnam service.  There is no probative medical or competent lay evidence of record linking the renal cyst to service, and renal cyst is not a disease presumed to be linked to herbicide exposure.  Although the appellant might believe that the renal cyst is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Neuropathy

Reserve examination records reveal normal clinical findings and negative histories as to cramps in the legs, lameness, and neuritis in 1983, 1987, 1991, 1992, and 1998 and negative histories as to numbness or tingling and impaired use of the arms, legs, hands, or feet in 2002 and 2005.  

A January 2014 private medical statement reveals the Veteran's history of numbness, tingling, weakness, sensory loss, and pain in the lower limbs and involuntary fine movements in the hands.  The statement reveals a diagnosis of neuropathy of the lower extremities.  Post-service VA treatment records are negative for any abnormal history or finding indicative of neuropathy, and evaluation consistently reveals normal findings for sensation and motor strength.     

Following the review of the evidence, the Board must conclude that service connection is not warranted for neuropathy.  Initially, the Board finds the evidence shows that the neuropathy was not present until more than one year after active service.  Service treatment and examination record do not suggest the existence of neuropathy, the first diagnosis of record dates in 2014, and the first history of a diagnosis is the claim received by VA in 2009, more than 38 years after separation from active service and 4 years after discharge from Reserve service.  Furthermore, the Veteran has not reported the existence of any symptom currently attributed to the neuropathy during and since active duty and he has not claimed that the condition began during active service.  In this regard, the Board notes that the Veteran estimated that the condition began between "1969 and present" on his formal claim for service connection.  To the extent this estimate can be interpreted as a history of symptoms since the Veteran's active service, the Board finds the current history is not credible, and thus not probative, as it is contradicted by the Reserve medical examination records which consistently reveal negative histories of the currently reported neurological symptoms.  

The Board further finds the probative evidence does not suggest that the neuropathy is related to service, including the Veteran's Vietnam service.  There is no probative medical or competent lay evidence of record linking the neuropathy to service, and the current neuropathy is not presumed to be linked to herbicide exposure.  In this regard, the Board notes that its current existence indicates that it is not "early-onset peripheral neuropathy" as defined by VA regulation.  Although the appellant might believe that the neuropathy is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  
 

ORDER

Service connection for an eye disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for neuropathy is denied.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, based on the evidence of in-service combat and current symptoms related to combat, the Board finds an opinion is needed to determine whether the Veteran has a psychiatric disorder, including PTSD, related to service.

Regarding the claim for service connection for a urinary disorder, based on the findings of hematuria and a hard nodule on the prostate during service, the Board finds an opinion is needed to determine whether the Veteran has a urinary disorder related to service.  

Regarding the claim for service connection for a circulatory disorder, the record includes findings of anemia.  In light of the evidence of hematuria, the Board finds the anemia claim is inextricably intertwined with the issue of service connection for a urinary disorder.  Thus, the issue is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  The AOJ should insure that the claims file contains and the urinary disorder examiner is provided a list of the periods of the Veteran's active duty for training and inactive duty for training.

3.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the reported urinary disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any diagnosed disorder, the examiner should state an opinion as to whether there is a 50 percent or greater probability that the disorder was incurred in service or is otherwise related to active service or a period of active duty for training.  The rationale for the opinion(s) must be provided, with consideration of the findings of hard nodule on the prostate on Reserve examination in April 1998 and January 2005 and microscopic hematuria on Reserve examination in January 2005.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should 

identify all acquired psychiatric disorders that have been present during the period of the claim.  For each such disorder, the examiner should state an opinion as to whether there is a 50 percent or greater probability that the disorder began in service or is otherwise etiologically related to service.  The rationale for all opinions expressed must be provided, with consideration of the Veteran's combat service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


